UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8067



DARRELL JAMES PARKS,

                                              Plaintiff - Appellant,

          versus


ANTHONY WILLIAMS, Mayor of the District of
Columbia; HULON L. WILLIS, District of
Columbia-Representative Contractor; AVON C.
QUERO, Unit Manager #4; EDDIE L. PEARSON,
Chief   Warden;   RUFUS  FLEMING,   Regional
Director; JAMES S. GILMORE, III, Virginia
Governor,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-287)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell James Parks, Appellant Pro Se. Eugene A. Adams, Kimberly
C. Matthews, Andrew S. Hoenig, Charles Luverne Reischel, OFFICE OF
CORPORATION COUNSEL, Washington, D.C.; Rick Randall Linker, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Darrell   James   Parks   appeals   the   district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.           See Parks v. Williams, No.

CA-01-287 (E.D. Va. Nov. 6, 2001).             We deny Parks’ motion for

appointment of counsel. We dispense with oral argument because the

facts    and   legal    contentions   are   adequately   presented       in   the

materials      before   the   court   and   argument   would    not   aid     the

decisional process.




                                                                      AFFIRMED




                                       2